Security Income Fund Security Equity Fund Security Large Cap Value Fund Security Mid Cap Growth Fund One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated March 7, 2011 to the Prospectus Dated February 1, 2011 The Boards of Directors of Security Mid Cap Growth Fund, Security Large Cap Value Fund, Security Equity Fund, and Security Income Fund have approved a reverse split of the issues and outstanding securities of ClassesA, B, and C of each of Security Mid Cap Growth Fund, Security Large Cap Value Fund, the Large Cap Core Series of Security Equity Fund, and the U.S. Intermediate Bond Series of Security Income Fund (each a “Fund,” and together, the “Funds”). Shareholders of record of the Funds on April8, 2011, will participate in the reverse split. After the close of markets on April8, 2011, the Funds will effect a one for four reverse split of each Fund’s issued and outstanding ClassA, B and C shares. As a result of the reverse split, every four shares of the Funds will be exchanged for one share of the applicable fund. Accordingly, the number of each Fund’s issued and outstanding shares will decrease by 75% and the Fund’s per share net asset value (“NAV”) will increase four-fold. The shares of each Fund will be offered on a split-adjusted basis on April11, 2011. The value of the shareholders’ investment will not be affected by the reverse split. The table below illustrates the effect of a hypothetical one for four reverse split on a shareholder’s investment: Period # of Shares Owned Hypothetical NAV Total Market Value Pre-Split $ 5.00 Post-Split 25 Please Retain This Supplement for Future Reference
